Case 3:20-cv-00360-KHJ-FKB Document 39-1 Filed 05/24/21 Page1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

CHRISTINE EGGLESTON PLAINTIFF
VERSUS CIVIL ACTION NO.: 3:20-CV-00360-KHJ-FKB
DOLLAR GENERAL CORPORATION AND

DOLGENCORP, LLC D/B/A DOLLAR GENERAL CORPORATION;
AND JOHN DOES 1-10 DEFENDANTS

 

AGREED PROTECTIVE ORDER

 

This cause is before the Court upon the Unopposed Motion Ore Tenus for Entry of a
Protective Order by Defendant Dolgencorp, LLC, as to the confidentiality of certain documents it
may produce in discovery in this case. The Court having reviewed the motion, being fully advised
in the premises, and noting that the parties agree to the entry of this order, finds that the same is

well-taken and should be granted as follows:

1.

Plaintiff, Christine Eggleston, has requested certain documents from Dolgencorp, LLC, in
discovery that are of a confidential and proprietary nature, including portions of policies and
procedures regarding the operation of its businesses, video surveillance, and other sensitive
information.

2.

Certain materials, information, documents, testimony, and other information produced or
given by Dolgencorp, LLC, in this litigation in the course of pre-discovery disclosures, in pre-trial
discovery, or used or produced at trial will involve disclosure of confidential, proprietary,
financial, technical, scientific, personnel, medical, protected health, or business information. The

AGREED PROTECTIVE ORDER—Page | of 4 EXHIBIT
3C¢ A”
8
Case 3:20-cv-00360-KHJ-FKB Document 39-1 Filed 05/24/21 Page 2 of 4

parties agree to the following provisions regarding disclosure, use, and return of all confidential
information subject to this Order.
3.

The confidential information subject to this Order shall include data, electronic data,
documents, photographs, video surveillance, deposition transcripts, exhibits, affidavits, answers to
interrogatories, responses to requests for admissions, and any other material and contents where
designated as set forth below in accordance with this Order.

4,

When confidential information is produced that is subject to this order, it shall be marked
CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER. The use of any information designated
as confidential pursuant to this protective order in support of any motion, pleading and/or other
paper filed with the Court is only permitted upon the filing of a motion to seal in accordance with
L.U.Civ.R. 79. If a party’s request to file under seal is denied, then the party may file the
information in the public record unless otherwise instructed by the Court. Further, where any
confidential information subject to this order is included in papers filed with the Court, they shall
be marked CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER IN CHRISTINE
EGGLESTON V. DOLGENCORP, LLC; IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI, NORTHERN DIVISION; CIVIL ACTION NO.: 3:20-
CV-00360-DPJ-FKB.

5.

The confidential information subject to this order shall not be disclosed other than as

expressly authorized by it and may be disclosed only to the following: this Court and its personnel;

counsel of record in this litigation; staff personnel employed by them; any consultant, investigator,

AGREED PROTECTIVE ORDER—Page 2 of 4
Case 3:20-cv-00360-KHJ-FKB Document 39-1 Filed 05/24/21 Page 3 of 4

or expert who is assisting in the preparation and trial of this litigation; a deponent, but only during
the course of and preparation for his or her deposition; a court reporter; any party and fact witnesses
or potential fact witnesses, if disclosure to a potential fact witness of particular confidential
information is, in counsel’s good-faith judgment, necessary to that party's prosecution or defense
of the case. The party disclosing any documents or information protected by this order to any
person identified in this paragraph shall ensure that the person to whom any confidential
information is disclosed is aware the information is confidential and will abide by the terms and
conditions of this order.
6.

Except to the extent expressly authorized in this order, the confidential information shall
not be used or disclosed for any purpose other than the preparation of this case, trial of this case,
or appeal of this case.

7.

In the event Dolgencorp, LLC, produces additional materials that contain confidential,
proprietary, or other sensitive information, it shall notify counsel for Wanda Hudson that the
information is subject to the terms and conditions of this order.

8.

This order is not intended to prohibit the use or admissibility of confidential information at
trial of this action. Issues involving the protection of confidential information during trial will be
presented to the court prior to or during trial as each party deems appropriate.

9,
Within 60 days after the final disposition of this action, the confidential information

governed by this Order shall be returned to counsel of record for the party producing it.

AGREED PROTECTIVE ORDER—Page 3 of 4
Case 3:20-cv-00360-KHJ-FKB Document 39-1 Filed 05/24/21 Page 4 of 4

SO, ORDERED AND ADJUDGED this the day of , 2021.

 

UNITED STATES MAGISTRATE JUDGE

Agreed and Approved:

/s/ Martin R. Jelliffe
Martin R. Jelliffe, Esq.

Morgan & Morgan, PLLC
4450 Old Canton Road, Suite 200
Jackson, Mississippi 39211

mielliffe@ForThePeople.com
Attorney for Plaintiff

/s/ Mark C. Carlson
Mark C. Carlson, Esquire
Dale R. Russell, Esquire
Kyle Ketchings, Esquire
COPELAND, COOK, TAYLOR
& BUSH, P.A.
600 Concourse, Suite 200
1076 Highland Colony Parkway
Ridgeland, Mississippi 39157
Post Office Box 6020
Ridgeland, Mississippi 39158
Telephone: (601) 856-7200
drussell@cctb.com
mearlson@cctb.com
kketchings@cctb.com
Attorneys for Defendant Dolgencorp, LLC

AGREED PROTECTIVE ORDER—Page 4 of 4
